         Case 8:21-mc-00089-VMC-AEP Document 17 Filed 07/21/21 Page 1 of 1 PageID 112




                                      UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                             TAMPA DIVISION

                                              CLERK'S MINUTES


 CASE NO.              8:21-mc-89-VMC-AEP                       DATE:               July 21, 2021
 HONORABLE ANTHONY E. PORCELLI
 EDWARDO MUNOZ                                                  PLAINTIFF=S COUNSEL
             Petitioner,                                        Taylor Smith (via zoom)
 v.
                                                                DEFENSE COUNSEL
 DIGITAL MEDIA SOLUTIONS, LLC.                                  Neil Asnen (via zoom)
                Respondent
 COURT REPORTER: Tracey Aurelio                                 DEPUTY CLERK:       Lynne Vito
 TIME: 3:00 to 4:15 TOTAL:             1.15 min                 COURTROOM:          10A

PROCEEDINGS:           MOTION HEARING (VIA ZOOM)

MOTION to Compel Compliance with Subpoena by Edwardo Munoz. (DKT #1). Response Dkt #16.

Oral Argument heard.

Motion is granted in part and denied in part. Order to be entered.

Court schedules a status conference for 8/26 at 10:00 am via zoom.
